        CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                  Case No. 20-CV-01929
                      Plaintiff,

        --against--
                                                  PLAINTIFF’S OPPOSITION TO
 JAMIE KREIL,                                     DEFENDANT’S MOTION TO DISMISS
                                                  AND REQUEST TO DECLARE
                                                  PLAINTIFF A VEXATIOUS LITIGANT
                      Defendant.




       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this

memorandum of law in opposition to Jamie Kreil’s (“Defendant”) October 15th, 2020

Motion to Dismiss and request to declare Plaintiff a vexatious litigant in the above-

captioned matter.

                             PRELIMINARY STATEMENT

       As set forth herein, Defendant’s Motion to Dismiss Counts 1 through 5 of the

Amended Complaint should be denied. Plaintiff has plausibly alleged facts to support

claims for defamation (Count 1), conspiracy to defame (Count 2), abuse of process (Count

3), fraud (Count 4), and intentional infliction of emotional distress (Count 5) in the

Amended Complaint as discussed more fully below. Furthermore, Defendant’s demand

that the Court identify Plaintiff as a vexatious litigant is completely frivolous and only

further lends credence to Plaintiff’s contentions that Defendant believes she can make false

rape allegations to totally destroy lives without any accountability or scrutiny.

                                              1
          CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 2 of 12




       Additionally, as this memorandum of law will describe in more detail below,

Defendant has engaged in patently bad-faith litigation practices including deliberately

concealing her identity and attempting to gain a favorable but false summary judgement

result by raising new issues in the form of her false affidavit at the very last minute and

requesting to prevent Plaintiff from seeking further redress so as to evade accountability

for her actions. For the reasons set forth below, the Court should dismiss the request to

identify Plaintiff as a vexatious litigant motion in its entirety. The fact that Defendant, who

is a wealthy, PhD educated women, can act in concert with multiple Ivy-league educated

women who have significant wealth, raises serious questions why Defendant and her

surrogates needs consistent pro bono lawyers. Where was Robins Kaplan in defending

George Floyd or the countless black men who are constantly harassed by a systematically

racist judicial system? Yet, Robins Kaplan provides its top tier high dollar pro bono legal

defense to a wealthy PhD educated woman which raises very serious doubts to the origin

of Defendant’s claims.

       Therefore, Plaintiff opposes Defendant’s Motion to Dismiss and request to identify

Plaintiff as a vexatious litigant as he has properly stated claims for Counts 1 through 5. As

a result, Plaintiff respectfully requests that this Court dismiss Defendant’s request to

declare Plaintiff a vexatious motion in its entirety for the reasons set forth more fully below.

                                STATEMENT OF FACTS

       Plaintiff hereby incorporates the extensive facts in Fredin v. Middlecamp, Case

No. 17-CV-3058 and Fredin v. Miller, Case No. 18-CV-466 as though fully set forth

within.

                                               2
         CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 3 of 12




                                   LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, a complaint “must allege sufficient

facts, when accepted as true, that state a facially plausible claim for relief.” Jefferson v.

Roy, 2017 WL 4325704, at *1 (D. Minn. Sept. 28, 2017) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). The factual allegations must be sufficient to “raise a right to relief” in

order to “state a claim to relief that is plausible on its face.” Bell Atl. Corp v. Twombly,

550 U.S. 544, 555 (2007). “When determining whether a complaint states a claim for relief

that is plausible on its face, a district court accepts as true all factual allegations in the

complaint and draws all reasonable inferences in the plaintiff’s favor.” Blankenship v. USA

Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010)

                                       ARGUMENT

       The dismissal of Counts 1 through 5 would be improper in this case as a matter of

law. First and foremost, Plaintiff provided sufficient facts to support Counts 1 through 5.

Moreover, Plaintiff has provided facts that are sufficient to show Defendant signed a false

affidavit to collaterally to evade legal liability for her actions, maintain her anonymity in

further efforts to continue her attacks on Plaintiff, and cover-up her concerted unlawful

activities. First, Plaintiff states a defamation claim. Second, Plaintiff states a conspiracy

to defame claim. Third, Plaintiff states an abuse of process claim. Fourth, Plaintiff states

a fraud claim. Fifth, Plaintiff states an intentional infliction of emotional distress claim.

I.     Plaintiff States a Defamation Claim




                                              3
            CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 4 of 12




        As described below, several cases establish Plaintiff’s strong likelihood of success

in stating a defamation claim:

             •   Fredin v. Middlecamp, Case No. 17-3058 (SRN/FLN) (D. Minn. Apr. 13, 2018)
                 (Ms. Middlecamp’s re-post of Defendant Kreil’s false allegation is “outrageous”)

             •   Parisi v. Wright, Case No. 27-CV-18-5381, Hennepin County District Court, State
                 of Minnesota, May 18, 2020. 1 2 (false rape allegation was “made with malice” in
                 conjunction with a “plethora of [false] allegations”) See https://reason.com/wp-
                 content/uploads/2020/05/ParisivWright.pdf

             •   A false accusation of rape, a serious crime, is defamation per se (see Thomas H. v
                 Paul B., 18 NY3d 580, 584 [2012]; Liberman v Gelstein, 80 NY2d 429,
                 435 [1992]; see also Sprewell v NYP Holdings, Inc., 1 Misc 3d 847, 852 [Sup Ct,
                 NY County 2003]; Goldman v Reddington, 2019 WL 4736803 [EDNY Sep. 27,
                 2019]; Franco v Diaz, 51 F Supp 3d 235, 244 [EDNY 2014]

        In defaming Plaintiff with her false rape allegation, Defendant Kreil blatantly and

knowingly lied by stating that she filed a police report or contacted the Saint Louis Park police

department. No such report exists. (See Fredin Decl. November 5, 2020 Ex. A-B.)

        a. Equitable Tolling on Defamation and Conspiracy to Defamation Claims

        In reference to equitable tolling, Plaintiff learned of Defendant Kreil’s identity on

September 3, 2020. Fair v. Commc'ns Unlimited, Inc., No. 4:17 CV 2391 RWS (E.D. Mo. Feb.

23, 2018) (Plaintiff did not have notice and because Defendant did not “opt-in” to a lawsuit as a

party where the Plaintiff diligently pursued their claims exceptional circumstances exist to justify

equitable tolling.)

        Equitable tolling is a "limited and infrequent form of relief" that is available if a party

establishes (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance      stood    in   his    way.       Williams      v. Kelley, 830     F.3d    770,    772-73 (8th



        1
            See https://lawandcrime.com/high-profile/law-professor-falsely-accused-of-jaw-dropping-rape-wins-1-2-
million-defamation-judgment-against-accuser/
         2
           See https://www.fox9.com/news/law-professor-falsely-accused-of-rape-wins-defamation-case

                                                       4
         CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 5 of 12




Cir. 2016) ” Ambrose v. Minnesota, No. 19-cv-1835 (ECT/ECW), at *6-7 (D. Minn. May 11,

2020); See also Smithrud v. City of St. Paul, 746 F.3d 391, 396 (8th Cir. 2014)

       First, Plaintiff exercised due diligence in seeking Defendant’s identity e.g., filing limited

discovery motions and filing lawsuits. (See Fredin v. Middlecamp, October-November 2019

limited discovery motions and orders.) Second, Plaintiff was denied discovery. Id. Moreover,

Defendant intentionally withheld her identity and acted with her surrogates to hide her affidavit to

a period in which Plaintiff could not respond. (See September 3, 2020 Affidavit in Fredin v.

Middlecamp.) Ali v. Cty. of Los Angeles, Case No. CV087627CASFFMX, 2009 WL 10672603,

at *5 (C.D. Cal. Apr. 9, 2009) ("The Court concludes that equitable tolling is appropriate in this

case because defendant has delayed in providing the contact information..."); Adams v. Inter-Con

Sec. Sys., 242 F.R.D. 530, 542-43 (N.D. Cal. 2007). See also Curless v. Great Am. Real Food

Fast, Inc., 280 F.R.D. 429, 435 (S.D. Ill. 2012)

II.    Plaintiff States a Conspiracy to Defame Claim

       To state a conspiracy claim under Minnesota law, a conspiracy requires an

underlying tort. Rilley v. MoneyMutual, LLC, Civil No. 16-4001 (DWF/LIB) (D. Minn. Aug.

30, 2017; See also Harding v. Ohio Casualty Insurance Co., 230 Minn. 327 (Minn. 1950); See

also Enslein v. Di Mase, No. 16-09020-CV-W-ODS (W.D. Mo. July 21, 2017)

       Defendant admitted in her false affidavit that she acted in concert with Lindsey

Middlecamp to publish her false allegation on Ms. Middlecamp’s Twitter account. As described

above, Plaintiff stated an underlying defamation claim. The claim completely lies in stating that

she filed a police report or contacted the Saint Louis Park police department. (See Fredin Decl.

November 5, 2020 Ex. A-B.) As a result, Plaintiff has stated a conspiracy to defame claim.

III.   Plaintiff States An Abuse of Process Claim
                                                   5
          CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 6 of 12




         To state an abuse of process claim under Minnesota law, the legal process must be

used to accomplish some ulterior purpose for which it was not designed or intended or to

and compel defendant to do some collateral thing which he could not legally be compelled

to do. Hoppe v. Klapperich, 224 Minn. 224, 28 N.W. (2d) 780, 786 (Minn. 1947). The

gist of such an action is the misuse or misapplication of the process, after it has once been

issued, for an end other than that which it was designed to accomplish.

         Local rules preclude parties from raising new issues and submitting affidavits and exhibits

in connection with a reply memorandum of law. Antonich v. U.S. Bank Nat'l Ass'n, Civil No. 14-

CV-710 (SRN/HB) (D. Minn. Aug. 13, 2015). Rule 7.1(c)(3)(B) contemplates that the factual

basis for a dispositive motion will be established with affidavits and exhibits served and filed in

connection with the initial motion and the responding party's memorandum of law. Cenveo v. S.

Graphic Sys., Inc., No. 08-CV-5521 (JRT/AJB), 2010 WL 3893680, at *3, n.4 (D. Minn. June 18,

2010).

         Defendant “filed a September 3, 2020 declaration at the summary judgement reply stage ..

to stop Plaintiff in his tracks from deposing or cross-examining Defendant Kreil” (See Am. Compl.

¶ 14 page 5.) Moreover, Defendant Kreil’s “failure to prepare and file earlier information to clarify

based on the above stated issues was materially an abuse of process and prejudicial to Plaintiff in

determining the source of Middlecamp’s claims in Fredin v. Middlecamp.” (See Am. Compl. ¶ 15

page 6.) Martucci v. Milford Borough, Case No. 3:17-1671 (M.D. Pa. Apr. 10, 2018) (false

affidavit is an abuse of process); DeAngelis v. City of Bridgeport, No. 3:14-cv-01618 (JAM), at

*22 (D. Conn. Sep. 5, 2017) ("The distinction between malicious prosecution or vexatious suit and

abuse of process as tort actions is that in the former the wrongful act is the commencement of an

action without legal justification, and in the latter it is in the subsequent proceedings, not in the

                                                  6
         CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 7 of 12




issue of process but in its abuse."); Crockett v. City of N.Y., 11-CV-4378 (PKC) (E.D.N.Y. Sep.

29, 2015) (abuse of process claim asserted when parties fabricated false information); (Denying

motion to dismiss on abuse of process claim where identified allegation was “baseless”); PhishMe,

Inc. v. Wombat Sec. Techs., Inc., Case No. 16-403-LPS-CJB (Consolidated) (D. Del. Aug. 31,

2017); (Denying motion to dismiss on abuse of process claim where false allegations were

improperly used) Fisher v. King, Case No. 15-6134 (E.D. Pa. July 19, 2016)

       Other cases involve similar abuse of process in the Eighth (8th) Circuit:

              •   Demarais v. Gurstel Chargo, P.A., 869 F.3d 685, 691 (8th Cir. 2017)
                  (collecting cases) ("The harm of being subjected to baseless legal claims,
                  creating the risk of mental distress" provides the basis for common-law
                  unjustifiable-litigation torts such as abuse of process.)

              •   Hefley v. J & M Sec., LLC, No. 4:15CV01578 ERW, 2016 WL 2643477, at
                  *1 (E.D. Mo. May 10, 2016) (claim for abuse of process adequately alleged
                  where plaintiff suffered damages related to monetary loss, embarrassment,
                  stress, anxiety, and financial hardship)

              •   Ritterbusch v. Holt, 789 S.W.2d 491, 493 (Mo. 1990) (plaintiff was "caused
                  shame, embarrassment, humiliation and mental distress as well as harm to his
                  reputation") See also Stone v. J&M Sec., LLC, No. 4:20 CV 352 SPM, at *16
                  (E.D. Mo. Oct. 6, 2020)

       It bears noting, Defendant who is a non-party in Fredin v. Middlecamp failed to “properly

sign the third-party” affidavit. (See Am. Compl. ¶ 50 page. 11.)

IV.    Plaintiff States a Fraud Claim
       To state a claim of fraud under Minnesota law, a Plaintiff must prove multiple

elements: (1) a false representation of a past or existing material fact susceptible of knowledge;

(2) made with knowledge of the falsity of the representation or made without knowing whether it

was true or false; (3) with the intention to induce action in reliance thereon; (4) the representation

proximately caused action in reliance thereon; and (5) pecuniary damages as a result of the



                                                  7
         CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 8 of 12




reliance. U.S. Bank N.A. v. Cold Spring Granite Co.,802 N.W.2d 363, 373 (Minn.2011); Meecorp

Capital Markets, LLC v. Oliver, 776 F.3d 557, 562 (8th Cir. 2015)

       First, Defendant Kreil made a false statement. (See Fredin Decl. November 5, 2020

Ex. A-B.) Second, Defendant Kreil knew that she never made a police report and that she

has made knowingly false statements in her September 3, 2020 affidavit (in concert with

numerous other provably false claims with Ms. Middlecamp, Schaefer, and Miller.) Id.

Third, Defendant Kreil intended to induce the dismissal of valid claims, evade depositions,

and raise new issues in violation of Court rules in Fredin v. Middlecamp and Fredin v.

Miller. Fifth, Indeed Defendant was able to evade depositions and raise new issues causing

significant damage to Plaintiff.

       The suspicious timing of Defendant Kreil’s affidavit raises serious allegations of

fraud. This is particularly so where Saint Louis Park’s FOIA production further evidences

the fact that Defendant Kreil’s purported allegations do not exist and where Defendant

Kreil timed her allegations to falsely dismiss a merit based lawsuit in an effort to benefit

her surrogates. “The affidavit is so clearly forged that the Court can only conclude that it was an

intentional attempt to mislead the Court.” Brown v. Russell, No. 4:13-cv-01515-JAR, at *9 (E.D.

Mo. Apr. 30, 2018) If Defendant Kreil’s affidavit was trustworthy, which it is not, she would

have filed it years ago to save the Court’s time. Moreover, Ms. Middlecamp’s attorneys in

Fredin v. Middlecamp would have notified the Court of the existence of such an affidavit

to save the Court’s time. They did not do this because they knew the affidavit raised serious

concerns (namely that the alleged police report does not exist and that her surrogates waged



                                                8
         CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 9 of 12




a campaign where they conceded in emails that they were engaging in the production of

“unique false information”)

V.     Plaintiff States an Intentional Infliction of Emotional Distress Claim

       To state a claim of intentional infliction of emotional distress (“IIED”) under

Minnesota law, Plaintiff must allege: (1) the conduct was extreme and outrageous; (2) the conduct

was intentional or reckless; (3) it caused emotional distress; and (4) the distress was severe. See

Langeslag v. KYMN Inc., 664 N.W.2d 860, 864 (Minn. 2003) (citing Hubbard v. United Press

International, Inc. 330 N.W.2d 428 at 438-39 (Minn. 1983)).

       As described below, several cases establish Plaintiff’s strong likelihood of success

in stating an IIED claim:

           •   Fredin v. Middlecamp, Case No. 17-3058 (SRN/FLN), at *5 (D. Minn. Apr. 13,
               2018) (“Minnesota courts have found that conduct is extreme and outrageous when
               it is "so atrocious that it passes the boundaries of decency and is utterly intolerable
               to                    the                   civilized                   community.")

           •   Mangan v. Rumo, 226 F. Supp.2d 250, 254 (D. Me. 2002) (holding that for purposes
               of IIED, "[i]ntentionally false allegations of rape could amount to outrageous
               behavior         intolerable        in        a        civilized        society")

           •   Iglesias v. O'Neal, Case No. 16-6291 (RBK/AMD), 2017 WL 1170835 at *3
               (D.N.J. March 29, 2017) (stating: "it is certain that a false accusation of rape is
               intolerable in a civilized community")
First, Defendant Kreil’s concerted actions to knowingly and falsely accuse Plaintiff of rape

(knowing that her claims had been disseminated in conjunction and multiplied by a bogus

City Pages article and @CardsAgstHrsmt Twitter campaigns) is outrageous. Second,

Defendant recklessly failed to notify this Court despite having notice that her surrogates

were being sued and engaged in further reckless conduct by timing her allegations outside

the normal course of litigation. Third, Defendant’s knowingly false allegations caused

                                                 9
        CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 10 of 12




significant emotional distress to Plaintiff. Fourth, the emotional distress has been severe.

As a result of Defendant Kreil’s knowingly false allegations, Plaintiff has virtually lost

everything.

VI.    Defendants Request to Declare Plaintiff a Vexatious Litigant Must be Denied

       As described, Plaintiff incorporates his November 5, 2020 response to Defendants

temporary restraining order request with respect to Defendants request to declare Plaintiff a

vexatious litigant. Defendants request would be yet another bogus prior restraint and must be sua

sponte sanctioned. Cromer v. Kraft Foods North America, Inc., 390 F.3d 812 (4th Cir. 2004)

(precluding prior restraint on future lawsuits). Defendants cannot impose prior restraint on

constitutionally protected speech. Near v. Minnesota, 283 U.S. 697 (1931) Ironically, Defendants

request is a fifth or sixth vexatious and baseless motion in concert with numerous firms and must

be sua sponte sanctioned under the Court’s inherent power within Rule 11.

                                       CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that Defendants

October 15, 2020 motion to dismiss and request to declare Plaintiff a vexatious litigant be

dismissed in its entirety.


Dated: November 5, 2020
Saint Croix Co., WI




                                                           s/ Brock Fredin
                                                           Brock Fredin
                                                           Saint Croix Co., WI 54002

                                               10
CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 11 of 12




                                       (612) 424-5512 (tel.)
                                       brockfredinlegal@icloud.com
                                       Plaintiff, Pro Se




                              11
         CASE 0:20-cv-01929-SRN-HB Doc. 31 Filed 11/05/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 5, 2020, I filed the foregoing with the Clerk of

Court through the CM/ECF system which will automatically send electronic mail notification of such

filing to the CM/ECF registered participants as identified on the Electronic Mail Notice List:

Anne M. Lockner

Dated: November 5, 2020
Saint Croix Co., WI




                                                               s/ Brock Fredin
                                                               Brock Fredin
                                                               Saint Croix Co., WI 54002
                                                               (612) 424-5512 (tel.)
                                                               brockfredinlegal@icloud.com
                                                               Plaintiff, Pro Se




                                                  12
